March 15, 1968       @4!-mLdL         s-/7/

                                          .&A        (2yyLdL&l
Dr. J. W. Edgar
Commissioner
Texas Education Agency
Austin, Texas            Opinion No. M-212
                         Re: Whether under the submitted
                             facts an IndependentSchool
                             District may issue bonds
                             pursuant to Article 2784e,
TJ-exP
     “I. T?.&g-&Ti           Y!-tn?MI’Cb
                                      VihL  %.‘%~C~u~
                                                    .
     In your recent request for an official opinion from
this office, you submitted the following facts:
          (1) On April 22, 1958, an Independentschool
     dj.strScta. voted a maintenance tax of $1.30 pursuant
     to the provisionsof Article 2784e. Vernon’s Civil
     Statutes.
          (2) On October 8, 1964, the County Board of
     School Trustees of the county in which the Mstrict
     Is located annexed a common school district to the
     District.
          (3)  On November 2, 1964, the Board of Trustees b.
     of the District called an election for November 18
     1964 for the purpose of authorizing the District 40
     assde the outstandingIndebtednessof the enlarged
     District and authorizingthe Board to levy a malnte-
     nance tax not to exceed $1.30 therein. Both propo-
     sitions received favorable vote.
          (4) In calling the election for November 18, 1964,
     the Board Inadvertentlyused printed forms which pro-
     vided that the maintenance tax, if authorized would be
     levied pursuant to the provisionsof Article k@ke-1,
     Vernon’s Civil Statutesv
          (5) On September 12, 1967, the Board called an
     election to be held October 10, 1967, for the purpose


a. Hereinafterreferred to as “the District
b. Hereinafter referred to as “the Board”
                          - 1018-
                                                    .     *




Dr. J. W. Edgar, page 2   (M-212)



    of authorizln the levy of a tax of $1.40 pursuant
    to Article 2784e and authorizingthe issuance of
    $1.100,000 in bonds under Article 2784e. Both
    p&positions carried in the election and on Jan-
    uary 15, 1968, the Board passed an ogder authorizing
    the issuance and sale of the above mentioned bonds.
          (6)  No bonds have ever been voted or issued
     by the District pursuant to Article 2784e-1. All
     outstanding bonds of the District have been Issued
     pursuant to Article 2784e.
     You then ask whether under these facts the District
may issue bonds pursuant to Article 2784e, Vernon's Civil
Statutes, as authorized in the election held on October 10,
1967.
     Article 2784e and Article 2784e-1 are alternative
methods of Issuing school bonds. Attorney ,$Ieneral's
Opinion No. S-171 (1955). Clearly once a district has
adopted the provisionsof Article 2784e-1
and issued bonds pursuant thereto, commonly known as
"unlimitedtax bonds" it could not then subsequently:.re-
adopt the provisionsAf Article 2784e and revert to a
limited tax district. A district that had not issued bonds
pursuant to Article 2784e-1, however, would be authorized
to revert to a limited tax status under Article 2784e and
Issue bonds pursuant thereto upon approval of the qualified
electorate. We accordingly hold that under the submitted
facts the District may issue bonds pursuant to Article 2784e.
     This opinion should not be construed as overruling
Attorney General's Opinion No. S-171 (1955) except where in
conflict therewith nor should this opinion be construed as
final approval of the Dlstrietla bonds by this Department.
                     SUMMARY
          The IndependentSchool District may issue bonds
     pursuant to Article 2784e Vernon's Civil Statutes,
     under the facts submitted.




                                          General of Texas
Mr. J. W. Edgar, page 3   (M-212)


Prepared by John W. Fainter, Jr.
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips Chairman
Kerns Taylor, Co-Cl&airman
W. V. Geppert
Joseph Ii.Sharpley
Malcolm Quick
James McCoy
A. J. CARUBBI JR.
Executive Assistant




                           -1020-